On consideration of the Petition for Extraordinary Relief and of the Government Response to Order to Show Cause, it appearing that sub*638Sequent to the issuance of said Order to Show Cause the Convening Authority completed his action upon the record of the petitioner’s trial and has forwarded said record for review by the United States Navy Court of Military Review, where it was received May 20, 1970, it is, by the Court, this 25th day of May 1970,
ORDERED:
That said Petition be, and the same is, hereby dismissed as moot.
This action is taken without prej-judice to the right of petitioner to raise the issue of appellate delay during the course of appellate review, below, and on appeal to this Court should such appeal be deemed necessary or advisable.